197 S.E.2d 582 (1973)
18 N.C. App. 560
In re the Confinement of Gracie Mae HAYES.
No. 7314SC149.
Court of Appeals of North Carolina.
June 27, 1973.
Certiorari Denied and Appeal Dismissed September 1, 1973.
*583 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. Parks H. Icenhour, Raleigh, for the State.
*584 William Woodward Webb, Durham, for the plaintiff.
Certiorari Denied and Appeal Dismissed by Supreme Court September 1, 1973.
BROCK, Judge.
In our opinion, the provisions of G.S. § 122-59, G.S. § 122-63, and G.S. § 122-65 do not comport with constitutional requirements of procedural due process. Therefore, we hold that the said three statutes as written are unconstitutional on their face.
We are advertent to the fact that House Bill 1081, which repeals the three statutes set out above, and which extensively rewrites Chapter 122 of the General Statutes, was ratified 23 May 1973 as Chapter 726 of the 1973 Session Laws. By its terms the effective date of Chapter 726 is 1 September 1973.
While we are not in full agreement with the trial judge's reasons for declaring the statutes unconstitutional, we nevertheless agree with his ultimate conclusion that they are unconstitutional.
Affirmed.
MORRIS and PARKER, JJ., concur.